          Case 1:19-cv-04910-JGK Document 28 Filed 01/08/20 Page 1 of 2




                              KEVIN T. CONWAY, ESQ.
                                     ATTORNEY AT LAW
                                         LICENSED IN
                                         N.Y., N.J., CT.

80 Red Schoolhouse Road, Suite 110               c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                          61 South Paramus Road, Suite 250
Tel: (845) 352-0206                              Paramus, NJ 07652
Fax: (845) 352-0481                              Tel: (201) 928-1100

                                                                     ,1o J     () vti, ,.,.,-pJ   ro
                                         January 8, 2020
                                                                    /V' II'1t, t1-{    I OI ?- fJ rJ 0/

The Honorable Judge John G. Koeltl
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re: 1:19-cv-04910-JGK, Malibu Media, LLC v. John Doe Assigned IP Address
       108.46.79.213 - Plaintiff's Unopposed Second Letter-Motion to Adjourn the Initial
       Status Conference on January 14, 2020 at 4:30 p.m until Defendant is served

Dear Judge Koeltl:

         I represent Plaintiff, Malibu Media, LLC, in the above-referenced matter. Please allow this
letter to serve as a motion to adjourn the Initial Pre-Trial Conference scheduled for January 14,
2020 at 4:30 p.m.

        This matter has been filed as a John Doe, the Internet subscriber assigned the referenced
IP address, wherein Plaintiff is claiming defendant's direct infringement of several of Plaintiffs
works through the BitTorrent protocol. The defendant's name and address is not presently known
to Plaintiff. On June 25, 2019, Plaintiff filed a motion (D.E. 8) for leave to serve a third-party
subpoena on the referenced IP address via its internet service provider, Verizon, Inc., ("Verizon").
Pursuant to the Court's Order of September I 0, 2019 (D.E. 16), Plaintiff served Verizon with said
subpoena on September 11, 2019 and on November 18, 2019, Verizon responded to Plaintiffs
Subpoena.

       Plaintiff then filed its Amended Complaint on December 16, 2019 and requested the
issuance ofa summons [CM/ECF 23]. The summons was issued on December 17, 2019 [CM/ECF
24] and the Defendant was served on December 26, 2019. To date, Plaintiff is in settlement
negotiations with Defendant's counsel. The undersigned obtained confirmation from opposing
counsel that said motion to adjourn pretrial conference is unopposed. As such, Plaintiff is
respectfully requesting an adjournment of the Initial Pre-Trial Conference.


                                                         USOC SCJNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC#
                                                         DA TEF=-1L_E_O_:__
                                                                          -_--,/.--
                                                                                ...   --a- -;l~-
          Case 1:19-cv-04910-JGK Document 28 Filed 01/08/20 Page 2 of 2



        As such, Plaintiff is respectfully requesting an adjournment of ~he Initial Pre-Trial
Conference set for January 14, 2020 at 4:30 p.m. This is the second request for an adjournment
and no party objects.

       WHEREFORE, the Plaintiff respectfully request that this Court grant Plaintiffs motion for
an adjournment of the conference on January 14, 2020.


                                                     Respectfully Submitted,

                                             By:     Isl Kevin T. Conway
                                                     Kevin T. Conway (KC-3347)
                                                     80 Red Schoolhouse Road, Suite 110
                                                     Spring Valley, NY 10977
                                                     T: (845) 352-0206
                                                     F: (845) 352-0481
                                                     Email: ktcmalibu@gmail.com
                                                     Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

        I hereby certify that on January 8, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.

                                              By:    Isl Kevin T. Conway
                                                     Kevin T. Conway (KC-3347)




                                                 2
